Citation Nr: 0901111	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  06-00 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for frostbite of the 
feet.

2.  Entitlement to service connection for bilateral 
hydrocele, claimed as testicle condition.

3.  Entitlement to service connection for a nose condition.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to April 
1952.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2005 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

In November 2008, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Frostbite of the feet was not shown in service and is not 
presently shown.

2.  The veteran's bilateral hydrocele was surgically repaired 
in service and he continues to have complaints related to 
this.

3.  A nose injury was not shown in service or for many years 
thereafter.


CONCLUSIONS OF LAW

1.  Frostbite of the feet was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

2.  Bilateral hydrocele was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

3.  A nose condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, in a November 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
and what information and evidence will be obtained by VA.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service medical 
records, VA examination reports, a buddy statement, and 
hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The veteran was 
an active participant in the claims process by providing a 
medical release form, a buddy statement, written statements, 
and hearing testimony.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Moreover, as the Board concludes below that 
the preponderance of the evidence is against the claims for 
entitlement to service connection for frostbite and for a 
nose condition, any question as to an appropriate disability 
rating or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the veteran.  See Sanders, 
487 F.3d 881.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).
Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires medical evidence of a 
current disability, medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  Frostbite of the Feet

The veteran claims that service connection is warranted for 
frostbite of the feet because it was incurred during active.  
Specifically, the veteran maintains that he was exposed to 
sub zero temperatures while serving on active duty in Korea.  
He contends that as a result, he has frostbite, and 
experiences burning of the feet, redness, and poor 
circulation.  

The veteran's service treatment records are negative for 
complaints or findings with respect to a cold injury, 
frostbite of the feet, or any other foot problem.  

A March 2004 letter from H. F., Captain, U.S. Army, Retired, 
notes that in Pusan, Korea in 1951, the cold was very bitter 
and the troops had summer clothing and sleeping bags.  As a 
result of not having proper winter gear, several members 
suffered frostbite and other problems.  Nothing in the letter 
states that the veteran suffered frostbite.

The post-service medical evidence is also negative for 
findings of frostbite, or residuals therefrom.  Notably, the 
March 2005 VA examination report indicates that the veteran 
has onychomycosis and right plantar fasciitis, as well as a 
heel spur which is part of the plantar fasciitis.  The 
examiner specifically noted that there is no medical history 
of any cold injury and despite the veteran's reported history 
of spending the winter in Korea, during which time the 
temperature was negative 40 degrees Fahrenheit, the veteran 
reported no history of frostbite, no symptoms, and no signs.  
On physical examination the pedal pulses were good.  He had a 
callus, onychomycosis, but no skin involvement from the nail 
fungus.  

A June 2005 VA treatment record notes complaints of a red, 
swollen and painful left foot middle toe.  He denied numbness 
or tingling.  He denied injury.  He was diagnosed with 
cellulitis.  He was treated with antibiotics with 
improvement.  VA treatment records also show treatment for 
onychomycosis, tinea pedis and intertrigo.

Without a diagnosis of cold injury, frostbite, or residuals 
of frostbite, there is no basis on which to grant service 
connection for frostbite.  Therefore, service connection for 
this disability is denied.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   

II.  Bilateral Hydrocele

The veteran claims that he is entitled to service connection 
for bilateral hydrocele, claimed as a testicle condition, 
because it was incurred during service.

In this regard, the Board notes that the veteran's service 
entrance examination was negative for any testicle condition.  
Service treatment records note that he was seen for chronic 
bilateral hydrocele several times throughout his period of 
active service.  He underwent surgical repair in May 1951.  

The post-service medical evidence includes a March 2005 VA 
examination which notes normal genitalia externally and 
normal and nontender testes.    

The veteran submitted a picture of his testicles for the 
record.  Additionally, he testified at the Travel Board 
hearing that he continues to have pain and that he needs 
extra support.  

The evidence establishes that the veteran suffered from 
bilateral hydrocele in service which was surgically repaired 
therein.  The veteran testified that ever since service he 
has continued to suffer residual pain and other symptoms 
requiring additional support for his testicles.  After 
resolving all doubt in favor of the veteran, the Board finds 
that service connection for this condition is warranted.

III.  Nose Condition

The veteran claims that he is entitled to service connection 
for a nose condition because it was incurred during service 
when a colleague was trying to open a box that was wrapped in 
wire with a bayonet.  He states that as he was helping his 
colleague, the bayonet slipped and hit the veteran in the 
nose, causing a nasal fracture and a severe nasal laceration.  
The tip of his nose fell down onto his upper lip.  He was 
transferred to the Marine Corps field hospital immediately 
and had his nose sewed back together.  He contends that ever 
since this incident he has had chronic nasal airway 
obstruction and pain in his nose.  He had nasal 
reconstruction done 30 years ago to rebuild his nose to 
support it.  He testified, however, that the hospital where 
this was conducted closed many years ago.

The service treatment records are negative for complaints or 
findings with respect to the veteran's nose, to include any 
accident involving a bayonet, nasal fracture, and/or severe 
nasal laceration.  On the Report of Medical History completed 
in conjunction with his separation examination, the veteran 
denied ear, nose and throat trouble, and bone, joint, or 
other deformity.  Although reporting his hydrocele surgery, 
he did not list having his nose repaired.  Clinical 
examination at that time revealed a normal head, face, and 
nose, and no scars were reported.

The post-service medical evidence does not show that the 
veteran receives any treatment for a nose condition.  The 
only medical evidence of record which shows any evidence of a 
nose condition is the February 2005 VA examination, which 
lists the veteran's self-reported history involving the 
bayonet accident and his nasal reconstruction 30 years ago.  
After obtaining the veteran's relevant medical history and 
examining the veteran, the VA examiner opined that the 
veteran has a history of traumatic nasal injury in the 
service, status post repair with nasal reconstruction 30 
years ago and severe left-sided nasal septal deviation 
causing 100 percent nasal airway obstruction on the left.  
The right side is 50 percent obstructed and there is a left-
sided external nasal deformity with a twisted nose.  The 
examiner concluded that the diagnosis is "likely related to 
his service injury."

Although the VA examiner provided an opinion in favor of the 
veteran's claim, the opinion is based upon the veteran's 
self-reported history of the injury, which has not been 
substantiated by the service treatment records.  In this 
regard, the Board finds the service treatment records to be 
more probative than the veteran's current contentions.  
Specifically, the veteran currently describes his injury as 
getting his nose "cut off".  The Board finds it unlikely 
that an injury as severe as presently described would not 
have been mentioned by the veteran at the time of his 
discharge, or that some residual of the injury such as a scar 
or nasal deformity would not have been identified on his 
separation examination.  Thus, as the VA examiner's 
conclusion is based solely on the veteran's unsupported 
history, it has no probative value.  See Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (a medical opinion that is based 
on the veteran's recitation of medical history and 
unsupported by clinical findings is not probative).

Accordingly, the preponderance of the evidence is against a 
finding of service connection for a nose condition.  In 
reaching this conclusion, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the claims, that doctrine is not 
applicable in the instant appeal.  See Gilbert, supra.


ORDER

Entitlement to service connection for frostbite of the feet 
is denied.

Entitlement to service connection for bilateral hydrocele, 
claimed as testicle condition, is granted.

Entitlement to service connection for a nose condition is 
denied.


REMAND

The veteran claims that he is entitled to service connection 
for PTSD because it was incurred as a result of stressors 
which occurred during active service in Korea.  He has 
reported several stressors dealing with his experiences on 
convoys that are not capable of verification as they involved 
no combat or casualty.  The veteran's almost falling out of 
the truck and over a cliff is not an event verifiable through 
official sources, nor is his mental state when driving past 
tanks on a mountain.


The veteran also reported that within one to two weeks of his 
arrival in Korea on January 7, 1951, he went through Inchon 
where dead soldiers were lying all over the ground.  The 
veteran should be asked to submit any additional information 
he has concerning the dead soldiers such as their names or 
units.  The veteran should also be asked to provide the unit 
he served with at that time, to potentially permit 
verification that his unit traveled through Inchon during 
January 14, to January 28, 1951.

The veteran also reported being on guard duty when there were 
bombings on three days and three nights in Tague, Korea.  The 
veteran should be asked to provide the approximate dates this 
occurred, within a two month time frame.  The veteran 
reported that he served with the 107th Transportation Truck 
Company at that time.

He also reported that he was on guard duty when another 
soldier shot and killed Koreans stealing tires.  He should be 
asked to identify the unit he was assigned to, the place this 
incident occurred, and the approximate date within a two 
month time frame.  

If sufficient information is provided with respect to the 
above stressors, the RO/AMC should attempt to verify the 
stressors through official sources.  If a stressor is 
verified, then a VA examination should be conducted to 
determine whether he suffers from PTSD as a result of a 
verified stressor.

Additionally, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman, 19 Vet. App. 473, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran has not 
been provided with notice of the type of information or 
evidence needed to establish a disability rating and an 
effective date for his service connection claim.  Thus, 
corrective notice can be provided on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the veteran a corrective VCAA 
notice letter providing an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Ask the veteran to provide the 
following information: (a) the unit he 
served with when going through Inchon, 
Korea during the period from January 14, 
to January 28, 1951, and the names 
and/or units of the deceased soldiers he 
saw; (b) the approximate dates when 
there were bombings on three days and 
three nights in Tague, Korea when he 
served with the 107th Transportation 
Truck Company; and (c) the unit he was 
assigned to when he was on guard duty 
and another soldier shot and killed 
Koreans stealing tires, the place this 
incident occurred, and the approximate 
date within a two month time frame

3.  If sufficient information is 
provided, attempt to verify the 
veteran's claimed stressor(s) through 
official sources.

4.  If, and only if, a stressor is 
verified, schedule the veteran for a VA 
examination to determine whether the 
veteran suffers from PTSD as a result 
of the verified stressor.

5.  Thereafter, the RO/AMC should 
readjudicate the veteran's claim.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


